DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on August 19, 2020.
Claims 1-16 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanoh (U.S. Pub. No. 2009/0285489  A1), Agrawal (U.S. Pub. No. 2016/0261529 A1), and further in view of Yoshitani (U.S. Pub. No. 2008/0244384 A1).
With regard to claim 1, the claim is drawn to an information processing device (see Kanoh, i.e. in Fig. 1-2, disclose the server 300) comprising: 
a processor (see Kanoh, i.e. in Fig. 1, disclose the server control section 318) configured to group electronic documents that have been processed, based on similarity degree of the electronic documents into one or more groups (see Kanoh, i.e. in fig. 20, step S40, and further in para. 176, discloses that “… the server control section 318 of the server 300 causes the document matching process section 314 to carry out a similarity determination process on the basis of the result of the voting process based on the image data of the second resolution and the result of the voting process based on features calculated from the image data of the first resolution (S40). An example of the similarity determination is such that the number of votes based on the image data of the second resolution and the number of votes based on the features calculated from the image data of the first resolution are added to each other with respect to each matching reference image, and it is determined that higher additional value indicates a higher similarity. Then, the result of the similarity determination process is transmitted to the server 400 via the Web UI 317 (S41), and the process is finished. The present invention may be arranged so as to inform the terminal device 400 of only image data with the largest number of votes obtained (or image data with the highest similarity), or may be arranged so as to inform the terminal device 400 of all image data with more than the predetermined number of votes obtained (or image data with more than the predetermined similarity)…”); 
	determine a group, among the one or more groups, to which at least one received electronic document is to belong (see Kanoh, i.e. in para. 212-213, disclose that “[0212] The image processing apparatus of the present invention may be arranged so that the similar image retrieval section carries out a first similarity calculation process for calculating a similarity the similar image retrieval section retrieves a similar image on a basis of a maximum similarity selected from the group consisting of the similarity calculated in the first similarity calculation process and the similarity calculated in the second similarity calculation process. [0213] With the arrangement, the similar image is retrieved on a basis of the maximum similarity selected from the group consisting of the similarity calculated in the first similarity calculation process and the similarity calculated in the second similarity calculation process, i.e. on a basis of the highest similarity. This allows further accurately retrieving the similar image…”); 
	determine whether the at least one received document is a modified version of one or more electronic documents belonging to the determined group, the modified version having been partially modified with respect to the one or more electronic documents belonging to the determined group (see the teachings of Agrawal supplemented below); and 
	specify a blank portion in the at least one received electronic document by comparing the at least one received electronic document with the one or more electronic documents belonging to the determined group (see the teachings of Yoshitani supplemented below).
The teachings of Kanoh do not explicitly disclose the aspect relating to “determine whether the at least one received document is a modified version of one or more electronic documents belonging to the determined group, the modified version having been partially 
Agrawal discloses an analogous invention relates to a method and apparatus for providing a list of received e-mail attachments for an e-mail thread from which e-mail attachments are selected.  More specifically, in Agrawal, i.e. in para. 51, discloses that “[0051] In another embodiment, the electronic computing device compares the contents of two electronic files by executing a comparative algorithm to determine if the two files are sufficiently similar without being identical. If the similarity between the two electronic files falls within a range, for example, between one and ten percent, then the electronic computing device determines that the later of the two files is a modified version of the other, earlier-sent file”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh to include the limitation(s) discussed and also taught by Agrawal, with the teachings discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh by the teachings of Agrawal, and to incorporate the limitation(s) discussed and also taught by Agrawal, thereby reducing the need for user to manually check to see whether the attachment file is identical or not. 
The teachings of Kanoh and Agrawal do not explicitly disclose the aspect relating to “specify a blank portion in the at least one received electronic document by comparing the at least one received electronic document with the one or more electronic documents belonging to the determined group”. 
the area of the text or blank region and that of the image region other than text are compared in size. When the area of the text or blank region is larger than the image region, the region is determined as a text or blank portion; meanwhile, the area of the image region other than text is larger than the text or blank region, the region is determined as an image portion other than text. Then, it is determined into which pattern of layout images (1) to (16) illustrated in FIG. 4, the combination of the text or blank portion and the image portion in the four regions of the page is classified. FIG. 4 is a view illustrating layout representative images of respective groups when the document image data is classified according to the layout having the text region and the image region. Thus, the image of the page is classified into the group of the pattern to which the image of a page is applied. Any image of a page can be applied to any one of the sixteen patterns. The sixteen patterns are layout images illustrating a representative layout of the document image of a page in each group, and are referred to as the layout representative image with a number 400”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kanoh and .

With regard to claim 13, the claim is drawn to the information processing device according to claim 1, wherein the processor configured to divide the electronic document into sections, and compare each section to determine whether the at least one received electronic document is the modified version (see Yoshitani, i.e. Fig. 4 and in para. 49, discloses that “[0049] Next, in step S205, the CPU 102 executes the classifying process using the layout to the stored document image data of a page. The classifying process is performed based on the layout analysis data (layout information) as to the plurality of regions in a page which has been stored in association with the stored document image data of a page. In the classifying of the present exemplary embodiment, first, one page is divided into equal four regions having the size of 2.times.2. In the respective four regions, the area of the text or blank region and that of the image region other than text are compared in size. When the area of the text or blank region is larger than the image region, the region is determined as a text or blank portion; meanwhile, the area of the image region other than text is larger than the text or blank region, the region is determined as an image portion other than text. Then, it is determined into which pattern of layout images  classified into the group of the pattern to which the image of a page is applied. Any image of a page can be applied to any one of the sixteen patterns. The sixteen patterns are layout images illustrating a representative layout of the document image of a page in each group, and are referred to as the layout representative image with a number 400”).
With regard to claim 14, the claim is drawn to the information processing device according to claim 13, wherein the processor divides the electronic document into the sections according to a predetermined symbol in the electronic document (see Yoshitani, i.e. in para. 46, discloses that “[0046] In step S203, the CPU 102 as a layout analysis unit performs the layout analysis corresponding to the image attribute contained in the document image of the page, based on the binary image data. Namely, at first, the image attribute (e.g., text, graphic, table, picture, and photo) is determined. The image of a page is divided into a plurality of regions (n regions) according to the determined image attributes, and data in n regions is obtained. Then, data of layout information, that is, x and y coordinates at a point of origin (a point at the upper-left corner), width, and height, and the data of the attribute in each divided region are generated. Hereinafter, these data and the data of n regions are in all referred to as layout analysis data. The layout analysis is described in Japanese Patent Application Laid-Open No. 2000-324331. Further, the attribute of the image of a page is initially performed by dividing the image of a page into many small regions as described in U.S. Pat. No. 5,907,835.”). 
With regard to claim 15, the claim is drawn to an information processing system comprising: 
an image processing device that performs image processing (see Kanoh, i.e. in Fig. 2, discloses the multifunctional printer 200); and 
an information processing device that performs processing to specify a blank portion which has not been written in by a user on an electronic document used with the image processing device (see Yoshitani, i.e. in para. 49, discloses that “[0049] Next, in step S205, the CPU 102 executes the classifying process using the layout to the stored document image data of a page. The classifying process is performed based on the layout analysis data (layout information) as to the plurality of regions in a page which has been stored in association with the stored document image data of a page. In the classifying of the present exemplary embodiment, first, one page is divided into equal four regions having the size of 2.times.2. In the respective four regions, the area of the text or blank region and that of the image region other than text are compared in size. When the area of the text or blank region is larger than the image region, the region is determined as a text or blank portion; meanwhile, the area of the image region other than text is larger than the text or blank region, the region is determined as an image portion other than text. Then, it is determined into which pattern of layout images (1) to (16) illustrated in FIG. 4, the combination of the text or blank portion and the image portion in the four regions of the page is classified. FIG. 4 is a view illustrating layout representative images of respective groups when the document image data is classified according to the layout having the text region and the image region. Thus, the image of the page is classified into the group of the pattern to which the image of a page is applied. Any image of a page can be applied to any one of the sixteen patterns. The sixteen patterns are layout images illustrating a representative layout of the 
With regard to claim 16, the claim is drawn to a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: grouping electronic documents that have been processed, based on similarity degree of the electronic documents into one or more groups; determining a group, among the one or more groups, to which at least one received electronic document is to belong; determining whether the at least one received document is a modified version of the one or more electronic documents belonging to the determined group, the modified version having been partially modified with respect to the one or more electronic documents belonging to the determined group; and specifying a blank portion in the at least one received electronic document by comparing the at least one received electronic document with the one or more electronic documents belonging to the determined group (instant claim is similarly rejected for at least the rationales set forth in discussion of claim .
Allowable Subject Matter
With regard to Claims 2-12, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, the closest prior arts of record, Kanoh, Agrawal and Yoshitani, do not disclose or suggest, among the other limitations, the additional required limitation of “the information processing device according to claim 1, wherein the processor is configured to determine whether the at least one received electronic document is the modified version based on a difference between at least one image of the one or more electronic documents belonging to the determined group and an image of the at least one received electronic document”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior arts of record. 
With regard to claims 3-12, the claims are depending directly or indirectly from the independent Claim 2, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claim 2-12 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iinuma (U.S. Pat/Pub No. 2009/0074291 A1) disclose an invention relates to an image processing apparatus and an image processing method, which can perform region .
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675